Citation Nr: 1429183	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the left knee, status post total knee replacement.

2.  Entitlement to service connection for DJD of the left knee, status post total knee replacement, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a disability manifested by vertigo, dizziness, and loss of balance.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, T11-12 and L5-S1.

7.  Entitlement to an initial evaluation in excess of 10 percent for cervical disc disease.

8.  Entitlement to a compensable initial evaluation for shrapnel scar on the lateral aspect of the left knee.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a July 2012 videoconference hearing by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Although the Veteran filed a claim for entitlement to service connection for vertigo, a claim for service connection encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  As the medical evidence of record is not clear as to whether the Veteran has a current diagnosis of vertigo, the claim has been broadly construed and recharacterized as shown on the title page of this decision.

The issues of entitlement to service connection for a disability manifested by vertigo, dizziness, and loss of balance and entitlement to service connection for rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2012 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, T11-12 and L5-S1, entitlement to an initial evaluation in excess of 10 percent for cervical disc disease, and entitlement to a compensable initial evaluation for shrapnel scar on the lateral aspect of the left knee.

2.  In a final decision decided in September 2005, the RO denied the Veteran's claim of entitlement to service connection for DJD of the left knee, status post total knee replacement.

3.  Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for DJD of the left knee, status post total knee replacement.

4.  There is competent evidence establishing that DJD of the left knee, status post total knee replacement is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, T11-12 and L5-S1 have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for cervical disc disease have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the issue of entitlement to a compensable initial evaluation for shrapnel scar on the lateral aspect of the left knee have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The September 2005 rating decision that denied service connection for DJD of the left knee, status post total knee replacement, is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for DJD of the left knee, status post total knee replacement.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The criteria for service connection for DJD of the left knee, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, T11-12 and L5-S1, entitlement to an initial evaluation in excess of 10 percent for cervical disc disease, and entitlement to a compensable initial evaluation for shrapnel scar on the lateral aspect of the left knee, in his March 2012 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a July 2012 written statement, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, T11-12 and L5-S1, entitlement to an initial evaluation in excess of 10 percent for cervical disc disease, and entitlement to a compensable initial evaluation for shrapnel scar on the lateral aspect of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.

Claims on Appeal

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the claim of service connection for DJD of the left knee, status post total knee replacement, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for DJD of the left knee, status post total knee replacement, as secondary to service-connected residual shrapnel scar of the left knee and leg, in a September 2005 rating decision.

The Veteran was advised of this decision in September 2005 and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for DJD of the left knee, status post total knee replacement, was received until May 2008, when VA received his application to reopen such claim.  Thus, the Veteran did not submit any evidence within one year of the September 2005 rating decision, nor did he file a timely appeal to the September 2005 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the prior final denial was the RO's findings that the Veteran's DJD of the left knee, status post total knee replacement, neither occurred in nor was caused by service.  In this regard, the RO noted that although in service, the Veteran was treated for a painful left knee in August 1968, x-rays were negative for DJD, fracture, dislocation or soft tissue injury; no chronic left knee condition was found in his service treatment records.  The RO further noted that there was no medical evidence linking the Veteran's DJD of the left knee to his military service in light of documentation showing a left knee injury in 1974 which worsened and resulted in a total left knee replacement.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2005 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the September 2005 rating decision includes VA treatment records, dated from March 2004 to December 2011, reflecting the Veteran's medical history of, and treatment for, left knee disability ; an April 2009 private medical evaluation report and medical opinion in regard to the relationship between the Veteran's left knee and his service; the Veteran's records from Social Security Administration; an October 2008 affidavit from Mr. [redacted] attesting to the fact that the Veteran sustained a shrapnel injury to his left leg when his gun exploded from enemy fire while serving as a helicopter door gunner in Vietnam; and various written lay statements from the Veteran and his testimony at the July 2012 Board hearing.

Through written statements and during his July 2012 Board hearing, the Veteran has reported that he served as an assault helicopter door gunner in Vietnam and he injured his left knee in March 1968 when his helicopter came under enemy fire and his gun exploded.  He also testified at the Board hearing that he experienced left knee pain ever since his time in service and he believed that the repetitive jumping out of helicopter and landing impacted his knee joints.  In this regard, Dr. Blake H. Moore stated in an April 2009 letter that the Veteran's knee problems clearly began with a shrapnel injury to his leg that was not initially treated and he has required a total joint replacement.

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran has DJD of the left knee, status post total knee replacement, related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for DJD of the left knee, status post total knee replacement, since the September 2005 rating decision.  On this basis, the issue of entitlement to service connection for a left knee disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As an initial matter, the record reflects a current diagnosis of DJD of the left knee, status post total left knee replacement, as reflected in a September 2005 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

As the Veteran has a current disability, the remaining question is whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury.

In this regard, service treatment records show that in March 1968, the Veteran sustained an injury to his left knee and leg when his helicopter came under enemy fire and his weapon misfired and struck his left leg with shrapnel.  Service treatment records dated in August 1968 further show that the Veteran sprained his left knee about two months previously and he complained of pain present in the knee all the time.

The Veteran has also reported he experienced left knee pain ever since his time in service and he believed that the repetitive jumping out of helicopter and landing impacted his knee joints.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain in the left knee, and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Board finds that the Veteran's statements as to the continuing symptoms of left knee pain since service to be credible, particularly in light of his complaints of continuing left knee pain documented in his service treatment records.

Regarding the etiology of the Veteran's current left knee DJD, status post total knee replacement, the record contains a private medical opinion linking the Veteran's left knee disability to service.  To that effect, in April 2009, after a review of the Veteran's entire claims file and conducting a comprehensive physical examination of the Veteran, Dr. Blake Moore concluded that the Veteran's knee problems clearly began with a shrapnel injury to his leg that was not initially treated; he has required a total joint replacement.

In contrast, a September 2005 VA examiner stated he was unable to link the Veteran's left knee DJD, status post total knee replacement to his original shrapnel injury, without resorting to conjecture.  The examiner explained that the Veteran admitted to having injured his left knee in 1974, almost five years after leaving the military, and this resulted in his first knee surgery; the knee condition continued to worsen and resulted in a total knee replacement in 2004.  The examiner added that it was unlikely that the total knee replacement was related to his shrapnel wound in Vietnam.

Concerning this, private treatment records from Augusta Orthopedic and Sports Medicine Specialists reflect that the Veteran was diagnosed with DJD of the left knee in 2001 and underwent a total knee arthroplasty in March 2004.  An August 2001 treatment noted radiographs showed advanced degenerative changes in the medial compartment and the Veteran had scars on the medial aspect of the knee indicative of an old meniscetomy that was done 27 years ago.  An October 2003 private treatment report stated that the Veteran had a history of having a significant injury to the left knee where he had cartilage removed and ligament fixed and noted a diagnosis of post traumatic arthritis of the left knee.  During the September 2005 VA examination, the Veteran reported that he injured in knee in 1974 while walking.  He stated "[i]t sounded like a fire cracker popped and I hit the ground."  He further stated, at that time he underwent left knee surgery at St. Joseph's Hospital for repair of cartilage and ligaments in the knee.

The Board attaches significant probative value to Dr. Moore's medical opinion that the Veteran's left knee disability had its onset in service.  Dr. Moore reviewed the Veteran's claims file, including and the history of the Veteran's 1974 left knee injury and the resulting surgery, therefore, his opinion was based on the accurate history of the Veteran's left knee disability.  Further, Dr. Moore considered of the Veteran's lay statements, which the Board found to be competent and credible evidence.  To that effect, Dr. Moore noted that the Veteran reported that in 1974 he injured his left knee while simply walking along; he stated his knee "sounded like a firecracker popped and I hit the ground," and that he reported ongoing knee pain from 1968 until 1974.

On the other hand, the September 2005 VA examiner's opinion is of limited probative value as the examiner did not review the Veteran's entire medical history, as embodied in the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

Accordingly, the Board finds that the evidence of record is, at the least, in relative equipoise so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for DJD of the left knee, status post total knee replacement, is warranted.


ORDER

1.  The issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed.

2.  The issue of entitlement to an initial evaluation in excess of 20 percent for thoracolumbar degenerative disc disease, T11-12 and L5-S1 is dismissed.

3.  The issue of entitlement to an initial evaluation in excess of 10 percent for cervical disc disease is dismissed

4.  The issue of entitlement to a compensable initial evaluation for shrapnel scar on the lateral aspect of the left knee is dismissed.

5.  New and material evidence having been received, the Veteran's claim for entitlement to service connection for DJD of the left knee, status post total knee replacement, is reopened.

6.  Entitlement to service connection for DJD of the left knee, status post total knee replacement, is granted.


REMAND

The Veteran contends that he has vertigo related to his in-service acoustic trauma.  During the July 2012 Board hearing, he testified that he has experienced intermittent symptoms of vertigo, sense of loss of balance, earache, and tinnitus since his time in Vietnam.  The record reflects that the Veteran is service-connected for bilateral hearing loss and tinnitus based on his combat noise exposure in service.

However, the medical evidence of record is unclear as to whether the Veteran has a current diagnosis of vertigo.  To that effect, a May 2008 Social Security disability examination report noted a 20 year history of the Veteran's vertigo and that after extensive workups the diagnosis was degeneration of the stapes bones.  In this regard, VA records reflect that CT scan of the head revealed superior semicircular canal (SCC) dehiscence, bilaterally, and the Veteran underwent surgical repairs of SCC dehiscence in August 2008 and March 2009.  In this regard, in a December 2009 VA surgery otolaryngology clinic note, the Veteran gave a history of having been shot during a helicopter fight at which time the bullet pierced his helmet and exited the helmet behind his left ear; he lost consciousness.  The treating physician stated that "it is possible although one could not prove it that such an injury could [have] caused the SCC injury."  Additionally, a November 2011 VA otolaryngology report noted the Veteran's complaints of 6 week duration of dizziness which he described as a "loss of balance".  It was noted, however, that he did not have the Tullio's phenomenon that accompanied his previous description of dizziness related to SCC dehiscence and that he denied any vertigo.  Similarly, a November 2011 VA audiology consultation report stated that Veteran reported his dizziness was resolved following the March 2009 surgery but had recurred over the previous several weeks and that he denied true vertigo.

Concerning this, a December 2011 VA examiner opined that "it is as likely as not that there is some other underlying neurological problems going on that are resulting in the Veteran's symptomatology.  This impression is based on the fact that he has had slow responses and vague responses as well as difficulty remembering and gait and physical appearance of someone who has problems with Parkinson's disease."  However, the examiner did not identify what the underlying neurological problems were, and did not provide an opinion as to whether these neurological problems were related to any aspect of the Veteran's military service.  Consequently, the December 2011 VA medical opinion is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In light of above, the RO must obtain an adequate opinion addressing the etiology of the Veteran's disability manifested by vertigo, dizziness and loss of balance.

In regard to the Veteran's claim for rheumatoid arthritis, the record includes a private medical opinion by Dr. Moore concerning the etiology of rheumatoid arthritis.  To that effect, Dr. Moore provided an opinion that "[w]hile generally considered an autoimmune process there is medical literature attributing "trigger events" such that [the Veteran's] shrapnel injury may be considered such a triggering event as the initial injury that derange the immune system.  Medical research as well links autoimmune conditions to stress condition such as PTSD."

Although Dr. Moore suggests that the Veteran's rheumatoid arthritis may be causally related to his in-service shrapnel injury and/or his service-connected PTSD, according to medical literature and research, this opinion is speculative.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Because the physician used speculative terminology (i.e., "may"), and provided no rationale for the opinion, it is insufficient to establish the necessary connection between the Veteran's rheumatoid arthritis and his service or a service-connected disability.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

The Veteran has never been afforded a VA examination in conjunction with his claim for rheumatoid arthritis, and the Board finds that based on the foregoing evidence, a VA examination is necessary to adequately decide the merits of this claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should provide an opinion as to the possible relationship between the Veteran's rheumatoid arthritis and his service.  The Board also points out that the VA examination must specifically address the claimed secondary relationship between the Veteran's current rheumatoid arthritis and his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina and any associated outpatient clinics dated from August 2012 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the current existence and etiology of a disability manifested by symptoms of vertigo, dizziness, and loss of balance.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must first identify the current diagnosis for the Veteran's disability manifested by symptoms of vertigo, dizziness, and loss of balance.  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability found is related to any aspect of the Veteran's military service.

A complete rationale must be provided for any opinions expressed.  In providing the requested opinion, the must consider a December 2009 VA surgery otolaryngology clinic note which reflects that the Veteran reported having a bullet pierce his helmet, with loss of consciousness, in service.

3.  Also, schedule the Veteran for a VA examination in order to determine whether his rheumatoid arthritis is related to his military service, or one or more of his service-connected disabilities, to include PTSD.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed rheumatoid arthritis is related to service, to include the March 1968 shrapnel injury in service.

The examiner should also offer an opinion as to whether the Veteran's rheumatoid arthritis is at least as likely as not (i.e. 50 percent probability or more) either proximately caused by or aggravated by one or more of his service-connected disabilities, specifically including PTSD.

In rendering this opinion, the examiner must review and specifically address the April 2009 medical opinion from Dr. Blake H. Moore that suggests a possible relationship between the Veteran's rheumatoid arthritis and his in-service shrapnel injury and/or service-connected PTSD.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


